Citation Nr: 1103130	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-27 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for a back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for a sleep disorder, to 
include sleep apnea, claimed as secondary to service connected 
posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a gastrointestinal 
condition to include GERD, acid reflux, hiatal hernia and 
irritable bowel syndrome claimed as secondary to service 
connected posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for fibromyalgia, claimed 
as secondary to service connected posttraumatic stress disorder 
(PTSD).

7.  Entitlement to the assignment of an initial disability rating 
in excess of 50 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty service from February 2002 to October 
2003, with 1 year and 19 days prior active service shown.  This 
includes active service from August 1999 to May 2000, as well as 
active duty for training (ACDUTRA).   

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in Winston-Salem, North 
Carolina and Roanoke, Virginia.  This includes an April 2007 
rating decision from the Winston Salem RO, which in part rejected 
a request to reopen a previously denied claim for entitlement to 
service connection for back pain, denied service connection for 
PTSD, and denied entitlement to TDIU.  The Veteran filed a timely 
notice of disagreement with these denials in September 2007, and 
while the matter was pending, the claims folder and appeal was 
transferred to the Roanoke RO, which in an October 2007 rating 
granted service connection for PTSD and assigned an initial 30 
percent rating for the PTSD.  The Veteran filed a notice of 
disagreement with this initial rating assigned for the PTSD in 
February 2008.  The Veteran timely perfected the appeals of 
service connection for a back disorder, an initial rating in 
excess of 30 percent for PTSD and TDIU by filing a substantive 
appeal in September 2008 after the statement of the case was 
issued in August 2009.  While these appeals remained pending, the 
RO in a November 2008 rating decision denied entitlement to 
service connection for a sleep disorder/sleep apnea, kidney 
condition, a gastrointestinal condition and fibromyalgia.  The 
Veteran filed a notice of disagreement in January 2009 and 
perfected the appeal in December 2009 after the statement of the 
case was issued in November 2009.

The Board notes that additional evidence was received into the 
record in April 2010, and was considered by the Agency of 
Original Jurisdiction (AOJ) only as pertaining to her PTSD and 
TDIU claims via an April 2010 supplemental statement of the case.  
There was no consideration, nor waiver of AOJ consideration of 
the additional evidence in regards to the issue regarding the 
claim for kidney condition which is subject to Board adjudication 
on the merits.  See 38 C.F.R. § 20.1304 (2009).  However, as the 
additional evidence only pertained to PTSD treatment and is not 
pertinent to the kidney issue also adjudicated on the merits in 
this Board decision, there is no prejudice to the Veteran in 
proceeding with adjudication without remand to the RO for 
consideration of the additional evidence.  Bernard v. Brown, 4 
Vet.App. 384 (1993).

The reopened claim of service connection for a back disorder, 
plus the claims for entitlement to service connection for a sleep 
disorder/sleep apnea, kidney condition, a gastrointestinal 
condition and fibromyalgia as well as the issue of entitlement to 
TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the AOJ via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  In an unappealed March 2006 rating decision, the RO denied a 
claim of service connection for a back disorder.

2.  New evidence received since the March 2006 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim.

3.  The competent medical evidence reflects that the Veteran does 
not have a current kidney disability.

4.  The impairment from the Veteran's service-connected PTSD most 
closely approximates occupational and social impairment with 
reduced reliability and productivity, but not with deficiencies 
in most areas.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision denying service connection for 
a back disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the March 
2006 rating decision, and the claim for service connection for a 
back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2010).

3.  A kidney disorder was not incurred in or aggravated by active 
military service, nor may it be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

4.  The criteria for an initial rating of 50 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.132; 38 
C.F.R. § 4.130; Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  Upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In this case, the Board is reopening and remanding for further 
development the claim for service connection for a back disorder.  
Accordingly, even assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  The remaining discussion will focus on the claim for 
service connection for a kidney disorder and for an increased 
initial rating for PTSD, also on appeal.

With respect to the PTSD issue, the Veteran's claim arises from 
the appeal of an initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA as to that issue.

The Veteran's claim of service connection for a kidney disorder 
was received in February 2008.  Prior to denying service 
connection for that disorder in November 2008, a duty to assist 
letter addressing the claim for service connection was sent in 
May 2008.  

The Veteran was provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to prevail 
on these types of claims and of her and VA's respective duties.  
The duty to assist letter notified the Veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  She was advised that it was her 
responsibility to either send medical treatment records from her 
private physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for her. 
The Veteran was also asked to advise VA if there were any other 
information or evidence she considered relevant so that VA could 
help by getting that evidence.  Moreover, she was apprised of how 
VA establishes disability ratings and effective dates.  
Accordingly, no further development is required with respect to 
the duty to notify.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were 
previously obtained and associated with the claims folder.  
Furthermore, VA and private medical records were obtained and 
associated with the claims folder.

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The VA examination conducted in August 
2009 provided current assessments of the Veteran's disorder based 
not only on examination of the Veteran, but also on review of the 
records for the PTSD claim.  For the kidney claim, examination is 
not warranted where the evidence shows no current disability; of 
note, testing associated with a Persian Gulf examination of 
February 2008 revealed no kidney dysfunction.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A 
have been considered and satisfied.  Through notices of the RO, 
the claimant has been notified and made aware of the evidence 
needed to substantiate her claim for higher disability rating, 
the avenues through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development required to 
create any additional evidence to be considered in connection 
with the claim decided on appeal.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the claimant or to have any effect on the appeal. Any 
such error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. New and Material Evidence

In March 2006 the RO denied service connection for a back 
disorder, noting that there was no evidence of current 
disability.  Notice was sent that same month. The Veteran did not 
appeal this decision, but did file a new claim for entitlement to 
service connection for a back disorder in August 2006.  The RO 
denied this claim in April 2007 after the expiration of the March 
2006 appellate period.

Prior unappealed decisions of the Board and the RO are final. 38 
U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2010).  If, however, new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and review 
the former disposition of the claim.  Manio v. Derwinski, 1 Vet. 
App 145 (1991).  When determining whether additional evidence is 
new and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).

New evidence means existing evidence not previously submitted to 
agency decision makers. 38 C.F.R. § 3.156(a) (2010).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider the 
merits of the case.  Jackson v, Principi, 26 5 F.3d 1366 (Fed. 
Cir. 2001).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the March 2006 denial included 
service treatment records that were negative for history or 
findings of back problems on entrance examination in July 1999.  
The only significant finding of back complaints in service was 
seen in September 2003 when the Veteran reported pain in her 
right flank after while conducting martial arts training.  The 
report noted that she had repeatedly fallen on her back.  She was 
assessed with renal calculi versus mechanical back pain.  X-ray 
and labs were negative.  One day later she reported that she felt 
better and was told to follow up if symptoms reappeared.  The 
remainder of the service treatment records and examination 
reports are negative for back complaints. 

VA treatment records from 2002 to 2005 also before the RO in 
March 2006 include an April 2004 record showing complaints of 
pain in the feet and back, but contained no findings regarding 
the back on examination.  The remainder of the records document 
other problems, with no mention of back complaints.  

The report of a July 2005 VA general examination included claims 
file review  that related a history of back pain with right flank 
pain in April 2003, for which she was checked for kidney stones, 
with none found.  Subsequently she was treated for the same 
symptoms and given Valium for muscle spasm.  She had intermittent 
pain and muscle spasm, and tight feeling in the upper back.  
Physical examination revealed no tenderness to palpation, and 110 
degrees active flexion and 20-30 degrees all other active 
movements.  There was no spasm.  X-rays were normal and the 
examiner concluded that the back examination was normal.

Evidence received after March 2006 includes records that now 
demonstrate a current back disability.  For example, a January 
2006 record documented an exacerbation of chronic back pain.  
Following examination, the assessment included back pain with 
sensory changes.  A March 2006 MRI showed the presence of a small 
thoracic syrinx.  Moreover, back pain was diagnosed again in May 
2006, and muscle spasms were objectively shown in August 2006 
physical therapy records.  Furthermore, a January 2008 VA 
examination of the back contained diagnoses of a tiny mid 
thoracic syrinx per MRI, as well as right mid back pain due to 
muscle spasms. 

Based on the above, the Board finds that new and material 
evidence has been received to reopen a previously denied claim 
for service connection for a back disability.  Indeed, the 
presence of current disability, which had not been previously 
established, is now demonstrated.  Thus, the evidence added since 
March 2006 relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Thus, the claim for service connection 
for a back disorder is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).



III. Service Connection for a Kidney Disorder

The Veteran contends that service connection is warranted for a 
kidney disorder.  Specifically, she alleges that flank pain that 
she experienced during active service has continued to the 
present on an intermittent basis, and she believes such pain is 
due to a kidney problem.

Generally, applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.303, 3.304.  Service connection may also be granted 
for certain chronic diseases, including cardiovascular-renal 
disease when such diseases are manifested to a compensable degree 
within one year of separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in- service disease or injury.  Pond 
v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Continuity of symptomatology is required 
only where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claims, in which case the claims must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall 
consider all information and lay and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107.

Service treatment records are negative for history or findings of 
kidney problems on entrance examination in July 1999.  The only 
significant findings of any such possible problems in service was 
in September 2003, when the Veteran reported pain in her right 
flank after conducting martial arts training and noted that she 
had repeatedly fallen on her back.  The pain was diffuse and 
examination showed flank pain diffuse on palpation on the right, 
with full range of motion of the back and without difficulty or 
guarding of the right flank.  She was assessed with renal calculi 
versus mechanical back pain.  X-ray and labs were negative.  One 
day later she felt better and was told to follow up if symptoms 
reappeared.  The remainder of the service treatment records and 
examination reports are negative for complaints or findings 
suggestive of kidney problems.  Her genitourinary system was 
normal on September 2003 separation examination, with no 
complaints suggestive of a kidney disorder shown on the report of 
medical history.  

VA treatment records from 2004 to 2005 are negative for any 
findings suggestive of kidney problems.  

The report of a July 2005 VA general examination included a 
claims file review and related a history of back pain, with right 
flank pain in April 2003.  It was noted that the Veteran was 
checked for kidney stones and none were found.  There was no 
further examination or discussion of kidney issues, as the 
examination focused on orthopedic complaints.  

Subsequent VA records and examination reports from 2005 through 
2010 are negative for any findings of a current kidney problem, 
nor are kidney problems noted on the problem list.  
Significantly, the record includes a report of a February 2008 
examination for a Persian Gulf Registry consult, which noted 
urinary frequency of 6-8 times a day, 2 times of nocturia, and no 
incontinence.  Comprehensive laboratory testing was conducted to 
include complete blood panel, and were not interpreted as showing 
any findings indicative of kidney pathology. The report was 
negative for a diagnosis referable to the kidneys. 

Based on a review of the foregoing, the Board finds that service 
connection is not warranted for a kidney disorder.  In all, the 
evidence is negative for any objective medical showing of kidney 
problems.  The only evidence to support such a finding of kidney 
problems comes from the Veteran's contentions that her pain in 
her right flank constitutes evidence of a kidney problem.  The 
Veteran is competent, as a layperson, to report that as to which 
she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  Moreover, the Board acknowledges Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a 
lay person may speak as to etiology in some limited circumstances 
in which nexus is obvious merely through lay observation, such as 
a fall leading to a broken leg.  Here, however, the question of 
causation extends beyond an immediately observable cause-and-
effect relationship and, as such, the Veteran is not competent to 
address etiology in the present case.

Under Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007), the Veteran may 
also be competent to establish a diagnosis.  Specifically, the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional. The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

In this case, the criteria under Jandreau have not been met, and 
thus the lay evidence does not here establish current disability.  
Based on the foregoing, in the absence of proof of a current 
disability, there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Moreover, while the Veteran's 
representative argues that an examination should be scheduled to 
address whether there is aggravation of a kidney condition due to 
her SC PTSD, such is not necessary in this instance where no 
disability is shown.  

As the preponderance of the evidence is against the claim of 
service connection, the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).

II.  Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Separate 
diagnostic codes identify the various disabilities. 38 C.F.R. § 
4.1 requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition. 38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the Veteran working or 
seeking work. 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating is to be assigned.

The United States Court of Appeals for Veterans Claims (Court) 
has held that "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  A decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service- connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.  

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Codes 9411, found at 38 C.F.R. § 4.130 
(2010).  A 30 percent rating is warranted when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self- care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events). 38 C.F.R. § 4.130.  

A 50 percent rating is assigned under when there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

A 70 percent evaluation, is warranted for the following symptoms:  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted for the following:  Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

Also of relevance in evaluating psychiatric claims is the Global 
Assessment of Functioning (GAF) Scale.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
FOURTH ED, American Psychiatric Association (1994) (DSM-IV), 
p.32; 38 C.F.R. §§ 4.125(a), 4.130 .  GAF scores of 61 to 70 are 
indicative of some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.)  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school). Id.  Scores of 21-30 indicate that behavior 
is considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular rating.  
The Court stated that the analysis should not be limited solely 
to whether the claimant exhibited the symptoms listed in the 
rating scheme.  The Court also found it appropriate to consider 
factors outside the specific rating criteria in determining the 
level of occupational and social impairment.

In August 2004 the Veteran was seen at VA for PTSD and endorsed 
problems such as anger difficulties, nightmares, intrusive 
thoughts, lack of trust and isolation.  She also reported marital 
issues.  She was worried about some harm coming to her newborn 
child.  

A May 2005 treatment record reflected complaints of PTSD symptoms 
including nightmares and hypervigilance.  She had problems 
discussing feelings with her husband.  She still derived joy from 
daily activities, especially her child.  She denied suicidal or 
homicidal ideas.  She had no close friends who she thought could 
relate to her situation.  Examination revealed her to be very 
talkative and tearful when discussing painful events.  She was 
assessed with PTSD.  

A July 2005 VA PTSD examination noted significant stress in the 
Veteran's family life, with both her and her husband struggling 
with irritability and isolation.  She got along adequately with 
her family, although she endorsed increasing emotional distance 
from old friends.  Her leisure pursuits were limited and she 
spent most her time at home caring for her baby.  She 
periodically visited relatives and denied problematic substance 
abuse.  

Upon mental status examination, she had a broad affect, usually 
smiling but became tearful when talking about her stressors.  
There was no evidence of thought impairment or impaired 
communication.  She denied hallucinations, delusions, homicidal 
and suicidal ideations.  She had poor eye contact but otherwise 
had appropriate behavior.  Her hygiene was adequate.  She was 
fully oriented and had no evidence of obsessive compulsive (OCD) 
behavior or memory impairment.  She did have some mildly 
tangential and circumstantial speech.  She denied panic attacks.  
She was not typically sad in general, but did become upset and 
saddened when thinking about the war.  She primarily complained 
of chronic anxiety type feelings, where she often expected the 
worst and never felt calm, relaxed or safe.  She had adequate 
impulse control although she endorsed increased anger and 
irritability.  She had poor sleep, about 5 hours a night, with 
initial insomnia and frequent awakening.  She had significant 
hypervigilance with manifestations that included being 
preoccupied with her infant's safety and was shown to be 
overprotective.  She was avoidant of reminders of her stressors, 
and refused to volunteer for the rescue squad or attend 
fireworks.  She had hyperstartle response to loud noises.  She 
also had very poor concentration, giving up reading due to losing 
focus.  She was assessed with PTSD.  No GAF score was given.

An August 2005 social work note reflects that the Veteran was 
well groomed, very energetic.  She had stress due to financial 
and family issues.  Her speech was somewhat pressured and her 
ideas were somewhat scattered and tangential.  

At a September 2005 new intake psychiatric evaluation, the 
Veteran reported nightmares several times a week, though she 
still slept 6-8 hours a night.  Her sleep was interrupted by 
other factors besides PTSD.  She was anxious and hyperalert most 
the time.  She was also paranoid and continued to have a sense of 
something bad about to happen.  She continued to avoid things 
reminding her of Iraq.  She had tried to work as a 911 
dispatcher, but viewed this as a mistake as it made her more 
nervous.  She sometimes heard whispers during times of extreme 
anxiety but denied any other psychotic symptoms.  She endorsed 
panic attacks several times a month with physical manifestations.  
Mental status examination showed an anxious general appearance.  
No other significant findings or indication of thought disorder 
or cognitive issues were shown.  She was assessed a GAF score of 
55.  

In November 2005 the Veteran was seen for medication management.  
Celexa which helped for a short time, but recently her anxiety 
returned.  Her nightmares and hypervigilance had been persistent 
and she had conflicts with her husband.  She had fair sleep, but 
watching a movie had triggered anxiety.  Mental status 
examination showed an anxious mood but otherwise was not 
significant for pathological findings.  A GAF score of 45 was 
assigned.  

In January 2006 her GAF score was again 45, and she had felt some 
stress around the holidays which may have brought on symptoms.  
She continued with nightmares and hypervigilance, but also 
focused on pressures she felt to get chores done.  Her sleep and 
energy were fine, except for nightmares.  Mental status 
examination again was only noteworthy for anxious mood with 
congruent affect.  In February 2006 she again was assigned a GAF 
of 45 for her PTSD.  She had complaints of anxiety and felt like 
she was "going crazy."  She also had increased nightmares.  
Plans were made to change her medication to Zoloft as it was 
decided her side effects from Celexa were intolerable.  

A March 2006 lay statement from her mother indicated that the 
Veteran had mood swings and moments of anger since returning from 
Kuwait.  She also seemed depressed and her anger outbursts had 
caused several family arguments.  She also had irrational fears 
of her son being kidnapped by terrorists.  

In April 2006 the Veteran was noted to have recently changed her 
medication.  since that change she had increased energy, 
decreased need for sleep, increased goal directed activities, 
more rapid speech and other manifestations deemed to be 
hypomanic.  She was still having irrational fears of harm 
possibly happening to her son and regularly argued with her 
husband.  Mental status revealed increased rate and volume of 
speech and better mood than on Celexa.  Otherwise her findings 
were normal.  She continued to be diagnosed with PTSD and plans 
included increasing her dosage of Zoloft to decrease the 
hypomanic symptoms.  Later the same month she was noted to be 
doing well on the reduced dose.  

In May 2006 the Veteran volunteered to participate in a research 
study.  Her symptoms were as previously endorsed in regards to 
intrusive thoughts, hyperarousal, and hypervigilance in 
particularly regarding her son's safety.  She was reluctant to 
work full time due to worries about enrolling him in a preschool.  
She also had recurrent panic attacks with physiological symptoms.  
In addition, she also endorsed obsessive thoughts about germs and 
dirt and exhibited some obsessive compulsive (OCD) type behaviors 
regarding washing her face and cleaning her house, which had a 
detrimental impact on her social activities and relationships.  
Her primary diagnosis was PTSD, chronic and severe, and she was 
also diagnosed with panic disorder with agoraphobia and OCD.  Her 
GAF was 51.  In July 2006 she reported her PTSD symptoms had 
improved with Zoloft, and denied side effects.  In October 2006 
she reported being pregnant and denied any significant symptoms 
at present.  She wanted to not take any medication and would call 
if her depressive or anxiety symptoms worsened.  

VA records show that in August 2007, the Veteran called to report 
that she was coping with her PTSD symptoms, but had felt better 
the previous summer when on Zoloft.  Discussions centered around 
her restarting the medication.  On mental health clinic followup 
in September 2007 she returned for the first time following the 
birth of her second child and reported that Zoloft was helping 
her anxiety.  She still had recurrent thoughts about Iraq and 
reported some mild anxiety.  She also reported insomnia and 
various somatic complaints.  She had engaged in ongoing 
compulsive housecleaning about 2-3 hours a day since service.  
Mental status examination revealed a fluctuating up and down 
mood.  She had a cheerful but slightly anxious affect.  Her 
speech was cheerful but increased in volume.  Other mental status 
findings were normal.  

Records from 2008 reveal the Veteran's continued struggle with 
ongoing symptoms of severe hypervigilance, startle response, 
irritability, memory and concentration impairment, recurrent 
nightmares and intrusive memories.  She felt her anxiety had 
worsened over the past several months, and she continued with 
preoccupations about possible harm to her children and 
overprotectiveness.  She also had concentration problems.  She 
was anxious and on edge.  She expressed a desired for contact 
with other Iraq Veterans.  In May 2008, she had improvement in 
her mood and anxiety with the current dosage of Zoloft.  Her 
sleep was appropriate and she had an improved relationship with 
her husband.  In August 2008 she reported improved mood and 
became excited after learning of the possibility of returning to 
school.  She hoped to do so through online university classes.  
She also reported some family related stresses that centered 
around illness and perceived non support of her educational goals 
by her husband, which has led to increased arguments.  She 
indicated problems with regular attendance at sessions due to 
child care issues.  A September 2008 mental health outpatient 
note revealed increased problems with anxiety due to family and 
financial issues.  Her mood appeared mildly anxious with 
congruent affect and no other significant findings.  

An August 2009 VA examination reported noted that the Veteran had 
undergone 
a recent setback in symptoms, with more anxiety and lower mood 
since attending the funeral of a fellow Marine about a month or 
two earlier.  She also had problems regularly attending her 
mental health appointments due to distance and child care issues, 
and had not seen her psychiatrist in over a year.  She still 
attended individual counseling.  She had further education 
through vocational rehab and was taking online classes, earning 
good grades.  She was not working.  She had been married for 9 
years and she and her husband were getting along better recently.  
She also got along well with her young children and other nearby 
family members.  She had been keeping in contact with old friends 
and socialized with some local friends, though she only 
occasionally went out with them.  She regularly attended church 
and helped out with children's services.  She also attended 
concerts and vacationed.  She otherwise spent time engaged in 
childcare, housekeeping, doing errands and studying.  She read 
for enjoyment and exercised.  There was no history of suicide 
attempts, assaults and suicide attempts.  

Mental status examination revealed a broad affect with euthymic 
mood.  There was some mild anxiety noted.  There was no 
impairment of thought process or communications.  There were no 
hallucinations or delusions, homicidal or suicidal ideations.  
She had mildly impaired eye contact but otherwise her behavior 
was normal.  She was fully oriented with adequate memory.  There 
was no OCD behavior.  Her speech was mildly circumstantial and 
tangential but otherwise normal.  She had no evidence of panic 
attacks.  She did have daily feelings of excessive anxiety, 
tension and worry too often about safety issues, all relating to 
her PTSD hypervigilance symptoms.  She also felt that something 
bad was going to happen.  Regarding depressed mood, she reported 
she was doing adequately until she attended the above-mentioned 
funeral.  She had since become sadder and had some crying spells, 
though she continued to enjoy things.  She denied self esteem 
problems.  She had impulse control that was adequate without 
severe anger outbursts.  Exercise helped her sleep.  There was 
some initial insomnia but she generally had 7 hours sleep but 
felt she needed more.  Zoloft reduced her PTSD symptoms to once 
or twice a week.  She still had daily intrusive thoughts 
triggered by certain reminders.  She avoided discussing her 
trauma and watching war-related news or movies.  She was able to 
attend fireworks but flinched or jumped at the sounds.  She 
continued with hypervigilance creating anxiety.  She was often on 
guard and anticipated danger.  She was able to control her 
feelings of irritability.  

The Axis I diagnosis was PTSD and the GAF was 60.  The examiner 
noted that the Veteran seemed to have been functioning at an 
improved level until recent events (the funeral) stirred up her 
symptoms.  However she continued to function adequately in a 
number of areas of her life as described above in regards to her 
education, family and social interactions.  

A VA treatment session record from November 2009 reflected 
improvements in her relationship with her husband as compared to 
shortly after service.   

A March 2010 VA psychiatric consult for PTSD also noted 
hypervigilance.  The Veteran was highly anxious, restless and 
listless.  Her current medication regimen of 3-4 years seemed to 
help and she wished to continue it.  She quit smoking and 
drinking at least a year ago and was active in the church.  Her 
relationship with her husband was improving.  Mental status 
examination was significant for being hypervigilance, and she was 
hyperthymic, and somewhat restless and listless.  She also was 
mildly anxious.  There was no manic or hypomanic though and she 
was not psychotic.  She was intelligent.  The rest of her mental 
status examination was normal.  The Axis I diagnosis was PTSD 
delayed, and a provisional diagnosis of OCD was also made.  An 
Axis II diagnosis of obsessive personality was also made.  Her 
GAF was 50-50.  

With the exception of the September 2005 record, which noted that 
she sometimes heard whispers during times of extreme anxiety, 
none of the treatment records or examination reports revealed any 
evidence of a psychosis, or of harmful ideations towards her or 
others.  The Veteran also repeatedly was shown to have good 
judgment, insight, and cognition.  Her symptoms of anxiety and 
depression are noted to have particularly improved following the 
adjustment of her medication regimen in 2006.  

Based on a review of the foregoing, the Board finds that an 
initial rating of 50 percent disabling is warranted for the 
Veteran's service connected PTSD.  Her symptoms are shown to 
include hypervigilance that has manifested as preoccupation with 
the possibility of harm to her child.  She also has persistent 
sleep problems with nightmares and insomnia, as well as anxious 
mood and irritability.  Her symptoms have caused occupational and 
social impairment with reduced reliability and productivity, such 
as shown in the conflicts with her husband, and her reluctance to 
work outside of the house due to concerns about her child's 
safety.  Her GAF scores are shown to most recently be in the 50 
to 60 range, which is within the purview of a 50 percent rating.  

While assignment of the next-higher 50 percent rating is 
warranted throughout the rating period on appeal, an evaluation 
in excess of 50 percent is not in order.  Indeed, the Veteran is 
generally shown to be functioning at a level that is not 
consistent with occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to psychiatric 
symptoms.  Of note, throughout the pendency of this appeal, she 
has consistently been shown to be fully oriented, with organized 
thoughts, and with no evidence of any psychosis, delusional 
disorder, panic disorder or other thought disorder.  She is not 
shown to have any impairment in thought or communication and is 
not shown to have problems with maintaining hygiene or activities 
of daily living.  She is also not shown to have any problems with 
impulse control, nor of suicidal or homicidal inclinations.  
Socially, she is shown to be in a long-term marriage, and has a 
good relationship with family and friends who visit her.  There 
is also no major cognitive impairment from PTSD is shown.  While 
earlier records prior to 2006 showed her GAF scores to be in the 
40s in 2005 and early 2006, even during this time period she 
failed to manifest symptoms such as psychosis, delusional 
disorder, panic disorder, impairment in thought or communication, 
impulse control, or suicidal/homicidal ideation, and has been 
able to maintain hygiene and other activities of daily living.  
Thus, the GAF scores in and of themselves do not enable a rating 
in excess of 50 percent on the facts of this case, for any 
portion of the rating period on appeal. 

In sum, an increased 50 percent evaluation for PTSD, but no 
higher, is warranted throughout the rating period on appeal.   In 
reaching this conclusion, the benefit of the doubt doctrine has 
been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a back disorder, the appeal to 
this extent is allowed.  

Entitlement to service connection for a kidney disorder is 
denied.

An increased rating to 50 percent for PTSD is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.


REMAND

In regard to the reopened claim of service connection for a back 
disorder, and for the issues of entitlement to sleep disorder, to 
include sleep apnea, fibromyalgia and gastrointestinal condition 
to include GERD, acid reflux, hiatal hernia and irritable bowel 
syndrome, all of which are claimed as secondary to service 
connected PTSD, the Board finds that further development is 
necessary.

The Board notes that subsequent to the January 2008 VA 
examination, where the examiner provided an unfavorable opinion 
as to the nature and etiology of the back complaints, the Veteran 
underwent a Persian Gulf registry consult which discusses back 
complaints in conjunction with findings significant for 
fibromyalgia.  As the fibromyalgia claim remains pending and is 
in need of further development, the Board finds that further 
examination should address whether the Veteran has any back 
disorder that is related to the claimed fibromyalgia.  

Furthermore the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010).  Even 
though the Veteran was provided with a duty to assist letter in 
August 2005, which addressed the issue of entitlement to service 
connection for a back disorder in conjunction with the prior 
final denial of March 2006, she was not provided such notice in 
conjunction with the April 2007 rating which declined to reopen 
this claim.  While a deferred rating was issued in April 2007 
which noted the need to provide such notice in regard to the back 
claim, the RO failed to do so, as a review of all subsequent duty 
to assist letters reveals no mention of the back claim.  In 
addition, between the time that the case had previously been 
denied in March 2006, and the matter was addressed again in April 
2007, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service-connection claim, 
including the degree of disability and the effective date of an 
award.  In light of the need to remand the case for further 
development, additional notice should specifically address the 
issue on appeal.  

With respect to the remaining issues of entitlement to service 
connection for a sleep disorder (including sleep apnea), a 
gastrointestinal condition and for fibromyalgia, VA examinations 
are required to address whether any or all of these claimed 
disorders are being caused or aggravated beyond natural 
progression by the Veteran's service-connected PTSD.  The Board 
notes that such examination has not been conducted for these 
issues.  Regarding the sleep disorder, the RO advised the Veteran 
that sleep impairment is considered a symptom of PTSD and is 
evaluated along with it.  However, the Veteran has provided lay 
evidence describing symptoms such as snoring and waking up 
gasping, which is suggestive of a possible sleep apnea disorder 
that would be separate and distinct from any PTSD-related sleep 
symptoms.  Thus a sleep disorders examination should be arranged.  

Regarding the various claimed gastrointestinal conditions, the 
Board notes that the examiner should not only address the 
question of secondary service connection, but also should 
consider the evidence of  in-service treatment, including in 
August 2003 when the Veteran had nausea since being deployed 
overseas and was diagnosed with sporadic gastric upset versus 
questionable irritable bowel syndrome.  Likewise, as to the 
claimed fibromyalgia, the examiner should address the findings 
in-service treatment complaints of muscle cramps in the legs 
reported from 2000 through 2003, as well as at the January 2006 
reserve examination. 

It is noted that the service connection claims may have a bearing 
upon the claim for TDIU, and thus the issues are deemed to be 
intertwined.  In such a case, the appropriate remedy is to remand 
the claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file and 
ensure for the issue of entitlement to 
service connection for a back disorder on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 & 
Supp. 20009) and 38 C.F.R. § 3.159 (2010)), 
as well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send the 
Veteran a corrective notice that includes 
an explanation as to the information or 
evidence needed to substantiate the claim, 
that explains the division of 
responsibilities between VA and a claimant 
in developing the appeal, and that explains 
how VA establishes disability ratings and 
effective dates.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the increased rating issue on 
appeal.

2.  The RO should request that the Veteran 
identify the names, addresses, and dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to diagnosis and treatment for 
her claimed sleep apnea, gastrointestinal 
disorder(s) and fibromyalgia since service, 
as well as any records of back treatment 
since February 2008.  The Veteran should 
provide all necessary written releases for 
these records.  If any of the identified 
records cannot be obtained, notify the 
Veteran of such and describe the efforts 
used in requesting these records.  

3.  Thereafter, schedule the Veteran for an 
examination, conducted by an appropriate 
specialist, to determine the nature and 
etiology of the Veteran's claimed 
disability of fibromyalgia and to provide 
an addendum opinion regarding the etiology 
of the Veteran's claimed back disorder.  
The claims folder must be made available to 
the examiner prior to the examination, and 
the examiner should acknowledge such review 
of the pertinent evidence in the 
examination report.  All indicated studies 
should be performed and all manifestations 
of current disability should be described 
in detail.  The examiner should address the 
following:

(a) Does the Veteran have any 
current, chronic disability of 
fibromyalgia?  If so, is it at 
least as likely as not (i.e., at 
least a 50/50 probability) that any 
such disability began in service or 
resulted from any incident in 
service?  In addressing this 
question the examiner should 
discuss the findings in the service 
treatment records that show 
recurrent muscle cramps of the 
legs.

(b)  If any diagnosed fibromyalgia did 
not begin in service and was not caused 
by active service, the examiner should 
opine as to whether is it at least as 
likely as not (i.e., at least a 50/50 
probability) that any such disability has 
been caused or aggravated (permanently 
worsened beyond its natural progression) 
by the Veteran's service-connected PTSD.   

(c)  With respect to the claimed back 
disorder, the examiner should review the 
findings from the January 2008 
examination and any additional pertinent 
evidence and provide an addendum opinion 
regarding the nature and etiology of the 
Veteran's claimed back disorder, to 
include whether it is related to a 
fibromyalgia (if fibromyalgia is 
diagnosed) or whether it is a separate 
disorder.  If the back disorder is 
separate from fibromyalgia, the addendum 
should address whether the examiner 
agrees with the etiology opinion provided 
by the examiner in the January 2008 VA 
examination of the back.  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

4.  Schedule the Veteran for an 
examination, conducted by an appropriate 
specialist, to determine the nature and 
etiology of the Veteran's claimed sleep 
disorder.  The claims folder must be made 
available to the examiner prior to the 
examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

(a) Does the Veteran have any 
current, chronic sleep disorder, to 
include sleep apnea?  If so, is it 
at least as likely as not (i.e., at 
least a 50/50 probability) that any 
such disability or disabilities 
began in service or was the result 
of any incident in service?  

(b)  If any sleep disorder diagnosed did 
not begin in service and was not caused 
by active service, the examiner should 
provide an opinion as to whether is it at 
least as likely as not (i.e., at least a 
50/50 probability) that any such 
disability has been caused or aggravated 
by the Veteran's service connected PTSD.  
In addressing this question the examiner 
should take care to discuss whether any 
sleep disorder (to include sleep apnea) 
is a separate disorder as opposed to a 
symptom of PTSD.  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

5.  Schedule the Veteran for a 
gastrointestinal disorders examination, 
conducted by an appropriate specialist, to 
determine the nature and etiology of the 
Veteran's claimed gastrointestinal 
disabilities, to include GERD, acid reflux, 
hiatal hernia and irritable bowel syndrome.  
The claims folder must be made available to 
the examiner prior to the examination, and 
the examiner should acknowledge such review 
of the pertinent evidence in the 
examination report.  All indicated studies 
should be performed and all manifestations 
of current disability should be described 
in detail.  The examiner should address the 
following:

(a) Does the Veteran have any 
current, chronic disability of the 
gastrointestinal system, to include 
GERD, acid reflux, hiatal hernia 
and irritable bowel syndrome?  If 
so, is it at least as likely as not 
(i.e., at least a 50/50 
probability) that any such 
disability or disabilities began in 
service or was the result of any 
incident in service?  The service 
treatment records addressing 
gastrointestinal complaints in 2003 
should be discussed in answering 
this question.  

(b)  If any gastrointestinal system, to 
include GERD, acid reflux, hiatal hernia 
and irritable bowel syndrome did not 
begin in service and were not caused by 
active service, the examiner should 
provide an opinion as to whether is it at 
least as likely as not (i.e., at least a 
50/50 probability) that any such 
disability has been caused or aggravated 
by the Veteran's service-connected PTSD.   

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

6.  Following completion of the above, 
readjudicate the claims of service 
connection for a back disorder, 
fibromyalgia, sleep disorder/apnea, and a 
gastrointestinal disorder, as well as 
entitlement to TDIU.  Adjudication of the 
service connection claims should consider 
the applicability of 38 C.F.R. § 3.310(a) 
(2010) and Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action by the 
Veteran is required until he receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination without good cause may result in adverse consequences 
on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


